UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 4, 2013 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Commission file number 000-20908 Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Not Applicable Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) PREMIER FINANCIAL BANCORP, INC, INFORMATION TO BE INCLUDED IN THE REPORT Item 7.01.Regulation FD Disclosure On April 4, 2013, Premier Financial Bancorp, Inc. “Premier” issued a press release announcing the appointment of Mike Mineer to Senior Vice President of Premier Financial Bancorp, Inc.Mr. Mineer joined Premier in 2003 as President and CEO of Citizens Deposit Bank in Vanceburg, Kentucky.He began his banking career in 1989 with Kentucky Community Bancorp, which was eventually acquired by U. S. Bank, working in various capacities within the company.Mineer holds undergraduate degrees in Marketing and Management from The University of Kentucky and a Master of Business Administration degree from Morehead State University.As of December 31, 2012, Citizens Deposit Bank had approximately $375 million in total assets, $221 million in total loans and $326 million in total deposits comprising about one-third of Premier’s total operations.In 2012, Citizens Deposit Bank earned $4.551 million, a 1.21% return on average assets, and comprised approximately 44% of Premier’s net income in 2012. Item 9.01.Financial Statements and Exhibits (c) Exhibit 99.1 - Press Release dated April 4, 2013. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PREMIER FINANCIAL BANCORP, INC. (Registrant) /s/ Brien M. Chase Date: April 4, 2013Brien M. Chase, Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated April 4, 2013 captioned “Mike Mineer Named Senior Vice President of Premier Financial Bancorp, Inc.”
